DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a treatment system for treating a Eustachian tube of a patient, classified in A61M25/10.
II. Claims 15-20, drawn to method of dilating a Eustachian tube of a patient, classified in A61F11/004.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process, the treatment system can be used in a method of inflating the balloon to anchor the device in place without applying pressure against the tissue.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
In a phone call from Timothy Czaja on 2 March 2021 a provisional election was made to prosecute the invention of group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 10 is objected to because of the following informalities: “a conductive coils” is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claim 1 recites the limitation “the lumen fluidly open at and between the distal end and the proximal end”. While a lumen being fluidly open at a distal end and a proximal end indicates the elongated tubular body has an opening to the lumen at the distal end and at the proximal end, It is unclear if there is also an opening between the two ends. 
	Claims 2-7 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (US 2007/0299462 A1).
Regarding claim 1, Becker discloses a treatment system for treating soft tissue inflammation of the ear (Fig 1), the system comprising: a therapy device comprising: an inflation fluid supply tube (2 Fig 1) having an inflation lumen (See inflation lumen in annotated Fig 1 below) extending longitudinally therethrough, the inflation fluid supply tube having a first end (3 Fig 1), a second end opposite the first (6 Fig 1), and an opening (12 Fig 1) disposed between the first end and the second end; an inner member (7 Fig 1) extending within the inflation fluid supply tube, the inner member comprising an elongated tubular body (the body of inner member 7 Fig 1 is an elongated tubular body) having a distal portion (13 Fig 1) terminating at a distal end, a proximal portion (11 Fig 1) terminating at a proximal end, and a center portion (8 Fig 1, “median section 8 of the second conduit” [0031]) extending between the distal portion and the proximal portion, the center portion extending longitudinally within the inflation fluid supply tube (Fig 1), the distal portion extending distally from the first end (Fig 1), the proximal portion extended through the opening (Fig 1), the elongated tubular body having a lumen (See elongated body lumen in annotated Fig 1 below), the lumen fluidly open at and between the distal end and the proximal end (15B Fig 1), the elongated tubular body formed of a shape memory material (“Nitinol” [0034]); and a balloon (5 Fig 1) disposed along the distal portion of the elongated tubular body, the balloon fluidly coupled to the inflation lumen (Fig 1, [0031]).  
Regarding claim 7, Becker discloses the system of claim 1. Becker further discloses wherein the shape memory material is a nitinol (“Nitinol” [0034]) shape memory material.  
Regarding claim 8, Becker discloses a treatment system for treating a Eustachian tube of a patient (Fig 1, the device is fully capable of being used for a Eustachian tube [0037]), the system comprising: a therapy device comprising: an inner member (7 Fig 1) comprising an elongated tubular member including a distal portion (13 Fig 1) terminating at a distal end (15 Fig 1), a proximal portion (11 Fig 1) terminating at a proximal end (10 Fig 1), and a center portion (8 Fig 1) extending between the distal portion and the proximal portion, the elongated tubular member having a lumen (See elongated body lumen in annotated Fig 1 below) fluidly open at the distal end and the proximal end (Fig 1), the elongated tubular member formed of a shape memory material (“Nitinol” [0034]); a balloon (5 Fig 1) disposed along the distal portion of the elongated tubular member; and an inflation fluid supply tube (2 Fig 1) comprising a tubular sheath disposed around the center portion of the elongated tubular body (Fig 1), an interior lumen of the inflation fluid supply tube sized to accommodate the elongated tubular body and defining an inflation lumen configured to inflate the balloon (See inflation lumen in annotated Fig 1 below, [0031]), the inflation fluid supply tube extending to a proximal end of the balloon (6 Fig 1), the inflation fluid supply tube including an opening (12 Fig 1) disposed - 18 -between a first end (3 Fig 1) and a second end (6 Fig 1) of the inflation fluid supply tube, the opening configured to provide sealed passage of the elongated tubular body from an interior to an exterior of the inflation fluid supply tube (“The opening 12 and aperture 14 are hermetically sealed around the second conduit” [0031]).

    PNG
    media_image1.png
    869
    570
    media_image1.png
    Greyscale

Regarding claim 11, Becker discloses the system of claim 8. Becker further discloses wherein the system further comprises an inflation source (16 Fig 1) fluidly coupled to the inflation lumen.  
Regarding claim 12, Becker discloses the system of claim 8. Becker further discloses wherein the elongated tubular member is configured to maintain a pre-determined geometry (the second conduit would maintain its predetermined tubular geometry because it is made of a “hard but flexible material” [0034]).  
Regarding claim 13, Becker discloses the system of claim 8. Becker further discloses wherein the elongated tubular member is formed of nitinol (“Nitinol” [0034]).  
Regarding claim 14, Becker discloses the system of claim 8. Becker further discloses wherein the balloon is not more than 25 millimeters in length ([0033] a length of 0.5cm (5mm) is not more than 25 millimeters in length).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2007/0299462 A1) in view of Makower (US 2007/0208252 A1).
Regarding claim 2, Becker discloses the system of claim 1. However, Becker fails to disclose further comprising: an image guided navigation system including a tracking device attached to the elongated tubular body.  
Makower teaches an image guided navigation system (Fig 4I [0017]) including a tracking device (16 Fig 4I) attached to the elongated tubular body (136 Fig 4I). It would have been obvious to one of ordinary skill at the time of effective filing for the system of Becker to include the image guided system with the limitations as taught by Makower to provide a real time indication of the location of the working device relative to the anatomical structures shown on the tomographic image [0017], the motivation would be to assist in navigation and placement of the device to prevent damage to the anatomical structures [0013].
Regarding claim 3, modified Becker discloses the system of claim 2. Makower further teaches wherein the tracking device includes a conductive coil (16 Fig 4I, “electromagnetic coil” [0008]) secured to the distal portion of the elongated tubular body (Fig 4I).  
Regarding claim 4, modified Becker discloses the system of claim 2. Makower further teaches wherein the tracking device is configured to transmit electromagnetic current indicative of a three-dimensional position (“triangulation of the position of a single electromagnetic coil sensor 16 located on a working device” [0097], [0013]).  
Regarding claim 9, Becker discloses the system of claim 8. However, Becker fails to disclose further comprising: an image guiding system including a tracking device attached to the elongated tubular body.
Makower teaches an image guided navigation system (Fig 4I [0017]) including a tracking device (16 Fig 4I) attached to the elongated tubular body (136 Fig 4I). It would have been obvious to one of ordinary skill at the time of effective filing for the system of Becker to include the image guided system with the limitations as taught by Makower to provide a real time indication of the location of the working device relative to the anatomical structures shown on the tomographic image [0017], the motivation would be to assist in navigation and placement of the device to prevent damage to the anatomical structures [0013].
Regarding claim 10, modified Becker discloses the system of claim 9. Makower further teaches wherein the tracking device includes  conductive coils (16 Fig 4I, “electromagnetic coil” [0008]) adhered to the elongated tubular member (136 Fig 4I) within the balloon (46 Fig 4I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2007/0299462 A1) in view of Sudhoff (US 2020/0406014 A1).
Regarding claim 5, Becker discloses the system of claim 1. Becker discloses the “diameter A of the combined conduits has a maximum dimension of between about 0.1 and 10 millimeters” [0033]. However, Becker fails to explicitly disclose wherein the elongated tubular body has a diameter from 1 millimeter to 2 millimeters. 
Sudhoff teaches wherein an elongated tubular body (5 Fig 1) has a diameter from 1 millimeter to 2 millimeters (“the injection tube diameter is about 1 mm” [0022]). It would have been obvious to one of ordinary skill at the time of effective filing for the elongated tubular body of Becker to have a diameter of about 1 millimeter as taught by Sudhoff to provide a diameter sufficient to inject a fluid while fitting inside the inflation lumen.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2007/0299462 A1).
Regarding claim 6, Becker discloses the system of claim 1. Becker discloses wherein a distal portion extends “beyond but near the inflatable balloon” [0031]. However, Becker fails to explicitly disclose wherein a distal end of the balloon is positioned 3 millimeters to 4 millimeters from the distal end of the elongated tubular member. 
Becker teaches [0031]-[0032] that the distance between the distal end of the balloon and the distal end of the elongated tubular member can be optimized to allow for placement of radial ports through a sidewall [0031] to “provide a fluid passageway should the axial port be blocked”, the openings would need to be a certain distance apart for one of the openings to be free when the other is blocked as seen in Fig 1. As such, the length between the distal ends is disclosed to be a result effective variable in that changing the distance affects the ability to place various openings along the elongated tubular member to prevent a blockage of fluid delivery. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Becker so the distal end of the balloon is positioned 3mm to 4mm from the distal end of the elongated tubular member as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally Becker discloses “It would be an obvious modification to run the first conduit within the second one with the inflatable balloon being positioned beyond the distal end of the second conduit” [0032] which is an explicit indication that a modification of the distance between the distal end of the balloon and the distal end of the elongated tubular member would be obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783